This case is in all its essentials the same as the case ofState ex rel. Burgunder v. Superior Court, ante p. 311,39 P.2d 983, save and except that there is here involved a conviction on the charge of grand larceny on September 28, 1934, the interposition of a motion for a new trial which was not denied until October 27, 1934, at which time sentence was deferred until December 27, 1934, and the defendant was released on his personal recognizance.
Ninety days not having elapsed since the case was submitted and a manifest abuse of discretion not being apparent, the writ will be denied.